Name: Decision No 626/2004/EC of the European Parliament and of the Council of 31 March 2004 amending Decision No 508/2000/EC establishing the Culture 2000 programme (Text with EEA relevance)
 Type: Decision
 Subject Matter: culture and religion;  cooperation policy;  European construction
 Date Published: 2004-04-03

 3.4.2004 EN Official Journal of the European Union L 99/3 DECISION No 626/2004/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 31 March 2004 amending Decision No 508/2000/EC establishing the Culture 2000 programme (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 151 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Committee of the Regions (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Decision No 508/2000/EC of the European Parliament and of the Council of 14 February 2000 establishing the Culture 2000 programme (3) set up a single financing and programming instrument for cultural cooperation for a period running from 1 January 2000 to 31 December 2004. (2) It is important to ensure the continuity of Community cultural action in implementation of the Community's responsibilities under Article 151 of the Treaty. (3) The Culture 2000 programme should therefore be extended for two years until 31 December 2006. (4) The revision of the financial perspective with a view to enlargement provides for an increased ceiling on heading 3 which has to be respected by the legislative authority when extending existing programmes. (5) It is essential that the Commission provide a full and detailed assessment report on the Culture 2000 Programme by 31 December 2005, so as to enable the European Parliament and the Council to consider the proposal for a new framework programme for Community action on culture, announced for 2004 and planned to enter into force in 2007, HAVE DECIDED AS FOLLOWS: Article 1 Decision No 508/2000/EC is hereby amended as follows: 1. in Article 1, first paragraph, the date of 31 December 2004 is replaced by 31 December 2006; 2. in Article 3, first paragraph, the amount of EUR 167 million is replaced by EUR 236,5 million. Article 2 This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. Done at Strasbourg, 31 March 2004. For the European Parliament The President P. COX For the Council The President D. ROCHE (1) OJ C 23, 27.1.2004, p. 20. (2) Opinion of the European Parliament of 16 December 2003 (not yet published in the Official Journal) and Council Decision of 8 March 2004. (3) OJ L 63, 10.3.2000, p. 1.